Citation Nr: 0900788	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  07-29 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right leg disorder, 
to include as secondary to the veteran's service-connected 
right ankle disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 

INTRODUCTION

The veteran had active service from June 1951 to May 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida, denying the veteran's claim of service 
connection for a right leg disorder.  

The veteran requested and was afforded a hearing before the 
undersigned Veterans Law Judge at the RO in St. Petersburg, 
Florida in November 2008.  A written transcript of the 
hearing was prepared and a copy of that transcript has been 
incorporated with the evidence of record.  

In June 2007, VA received a letter from the veteran 
requesting an earlier effective date for his service-
connected right ankle arthritis.  This issue has not yet been 
adjudicated and is REFERRED to the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

Please note this appeal was advanced on the Board's docket 
during the November 2008 hearing before the undersigned 
Veterans Law Judge pursuant to 38 C.F.R. § 20.900(c) (2008).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability; the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The veteran's reports of continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service. McLendon, 20 Vet. App 
at 83.  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 
Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  

The veteran indicated in his November 2006 notice of 
disagreement that he experienced numbness in his lower 
extremities.  During his November 2008 hearing testimony, he 
again testified about numbness, and also indicated 
experiencing tingling and pain in his lower extremities.  The 
veteran also contends that these sensations are secondary to 
his service-connected disorders.  

As a layperson, the veteran is not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997); see also Bostain v. West, 
11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  However, the veteran is competent 
to testify on matters not requiring medical knowledge, such 
as pain and numbness.  As such, the veteran's testimony 
regarding his symptomatology is competent evidence.  

Additionally, VA received a private letter from a Dr. R.M in 
September 2007.  According to this letter, the veteran has a 
diagnosis of bilateral neuropathy of the lower extremities.  
Dr. M opined that this neuropathy was due to lumbar 
spondylosis and multilevel disc derangement which was 
exacerbated by the veteran's left knee disorder and right 
ankle disorder.  However, there is no evidence of record 
suggesting that the veteran has ever been diagnosed with 
bilateral neuropathy of the lower extremities.  As such, VA 
must attempt to locate these records referenced by Dr. M.  

Based on the above evidence, the Board finds that the veteran 
must be afforded VA examination of his right lower extremity 
prior to appellate review.  There is evidence suggesting that 
the veteran has symptoms of a current disability, as well as 
evidence that the symptoms of disability may be associated 
with a service-connected disability.  However, there is 
currently no medical evidence in support of this claim.  As 
such, a VA examination is required.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. Dr. R.M. should be asked to supply 
copies of the medical evidence diagnosing 
the veteran with bilateral neuropathy of 
the lower extremities referenced in the 
September 2007 private opinion.  The 
veteran should also be asked to supply any 
such evidence in his possession.  If this 
evidence cannot be obtained, a statement 
to this effect should be incorporated with 
the evidence of record.  

2. The veteran should then be afforded VA 
examination of the right lower extremity.  
The claims file must be provided to the 
examiner at the time of examination, and 
all necessary tests and procedures (to 
include X-rays) should be performed.  The 
examiner should describe in detail whether 
the veteran suffers from any disability of 
the lower extremities aside from his 
service-connected disabilities.  If the 
veteran is found to suffer from additional 
disability(ies), the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the additional 
disability(ies) is secondary to the 
veteran's service-connected disabilities, 
or is related to his military service.  

3. After completion of the above and any 
additional development deemed necessary, 
the expanded record should be reviewed and 
it should be determined if the veteran's 
claim can be granted.  If the claim is not 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC), and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



